 

Case 18-11120-JTD Doc1165 Filed 07/30/19 Pagelof3

SIGN-IN SHEET

JUDGE: Dorsey COURTROOM: 6

CASE NUMBER: 18-11120 CASE NAME: VG Liquidation, inc. DATE: 7/30/2019 (10:00 AM)

*““PLEASE PRINT YOUR NAME LEGIBLY OR YOUR APPEARANCE MAY NOT BE CORRECTLY NOTED**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME LAW FIRM OR COMPANY CLIENT REPRESENTING
Joha era's PechIsk. Shey Geos 4
Colt, bebinsen Pavisk: 3 Pas Group “|
KacHi, Mackenzie OLA open ~ Muerte hs cho Gn op
Dele Cathell Dur Peper No ftolfo— Gongh
levine Wa uc~er. Cove, Sen ez Depries
GC. S avin Deaw Cerve See 7% Destons
D. heir Eyes ust | Pot : UL mn
le Cok Sollee eDTiAS
EW\c SIWER. Stearns Wenner DeO5
Seth Var Mallen Cobley Connua tibet
Michae\ Viera Cooky Cans mtpee
Eyer Ro sne Rome low Ch echra Cedbstne
Parl K4iw Yrob Nw Lew "ts aren
Hawk Hoynk is ct t. CA
Chis Semis _ er Ayalon Committee
Aowern Shulman Rn vt

 

 

 

 
 

Case 18-11120-JTD Doc1165 Filed 07/30/19 Page 2of3
SIGN-IN SHEET

JUDGE: Dorsey COURTROOM: 6
CASE NUMBER: 18-11120 CASE NAME: VG Liquidation, Inc. DATE: 7/30/2019 (10:00 AM)

*“PLEASE PRINT YOUR NAME LEGIBLY OR YOUR APPEARANCE MAY NOT BE CORRECTLY NOTED**

 

NAME LAW FIRM OR COMPANY CLIENT REPRESENTING

 

Mark Velera Bh taoy Bens) Cotas ole CRE. Glanh LOO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 18-11120-JTD Doc1165 Filed 07/30/19 Page 3of3

 

 

 

 

 

 

 

Court Conference U.S. Bankruptcy Court-District of Delaware
Calendar Date: 07/30/2019 Confirmed Telephonic Appearance Schedule
Calendar Time: 10:00 AM ET

Honorable John T. Dorsey
Courtroom
1st Revision Jul 29 2019 2:40PM
Page#  Item# Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing
VG Liquidation, 18-11120 Hearing 9947245 Robert Axenrod (201) CRG Financial LLC Creditor, CRG Financial
Inc. 266-6988 ext. LLC / LISTEN ONLY
VG Liquidation, 18-11120 Hearing 9947999 Gregg M. Galardi (212) Ropes & Gray LLP Creditor, CRG Financial
Inc. §96-9139 ext. LLC / LIVE
VG Liquidation, 18-11120 Hearing 9950440 Kimberly B. (203) Contrarian Capital Management Interested Party,
Inc. Gianis 862-8250 ext. Contrarian Capital
Management / LISTEN
ONLY
VG Liquidation, 18-11120 Hearing 9952286 Patrick J. (646) Debtwire Interested Party,
inc. Holohan 412-5336 ext. Debtwire / LISTEN
ONLY
VG Liquidation, 18-11120 Hearing 9951933 Jonathan Neiss (212) JH Lane Partners Interested Party, JH
Inc. 899-9791 ext. Lane Partners / LISTEN
ONLY
VG Liquidation, 18-11120 Hearing 9950446 Edward Waters (203) Rocky Point Claims, LLC Creditor, Rocky Point
Inc. 829-9285 ext. Claims, LLC / LISTEN
ONLY
VG Liquidation, 18-11120 Hearing 9951917 Handson Wu (212) Handson Wu - !n Pro Per/Pro Se Interested Party,
Inc. 899-9798 ext. Handson Wu / LISTEN
ONLY

 

 

 

Peggy Drasal ext. 802 CourtConfCal2009 Page 1 of 1

 
